           Case 1:19-cv-00111-REB Document 1 Filed 04/04/19 Page 1 of 3



BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
WILLIAM M. HUMPHRIES, WA STATE BAR NO. 44452
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
EMAIL: BILL.HUMPHRIES@USDOJ.GOV

Attorneys for the United States of America

                                UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                      Case No.
                  Plaintiff,
                                                      COMPLAINT
         v.

 SHALIMAR BLAND (aka SHALIMAR
 DAWN BLAND, SHALIMAR D D BLAND
 and SHALIMAR DAWN PERKINS),

                  Defendant.


           COMES NOW the United States of America, and brings this cause of action against

Shalimar Bland (“Defendant”) to recover unpaid student loans and alleges, upon information and

belief, as follows:

           1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1345 for the reason

that the United States of America is the plaintiff.

           2. Defendant is an individual residing in the District of Idaho, which is within the

jurisdiction of this Court. Thus, venue is appropriate pursuant to 28 U.S.C. § 1391(b)(1).



COMPLAINT - 1
          Case 1:19-cv-00111-REB Document 1 Filed 04/04/19 Page 2 of 3



           3. Pursuant to the Higher Education Act of 1965, as amended, 20 U.S.C. § 1087a et seq.

(known as the William D. Ford Federal Direct Loan Program), Defendant, on or about May 15, 2002,

executed and delivered a Federal Direct Consolidation Loan Application and Promissory Note

(“Note”). The signature page to the Note is filed herewith as part of Exhibit A. Because

Defendant filled out the Note online and entered all her information there, she only signed and

submitted the signature page. A copy of a full, blank promissory note of the type signed by

Defendant is attached as Exhibit A, with Defendant’s signed page at the end. The Note is

described in the Certificate of Indebtedness, filed herewith as Exhibit B.

           4. The U.S. Department of Education disbursed $58,798.92 under the promissory note

on or about July 3, 2002, with interest at the rate of 4.875% per annum. See Exhibit B.

           5. On or about November 4, 2003, the Defendant defaulted on the Note. Written

demand has been made upon Defendant for payment of the amount due, but the amount due

remains unpaid.

           6. Pursuant to 34 C.F.R. § 685.202(b), a total of $1,453.89 in unpaid interest was

capitalized and added to the principal balance upon default.

           7. Pursuant to the Certificate of Indebtedness dated April 2, 2019, attached as Exhibit

B, Defendant owes the following on the Note as of March 29, 2019: $60,252.81 in principal and

$26,406.06 in interest, for a total owing on March 29, 2019, of $86,658.87. Interest accrues at

the rate of $8.04 per day.

           8. As set forth in 20 U.S.C. § 1091a(a), Congress eliminated any and all statutes of

limitations.

           WHEREFORE, because of Defendant’s breach of contract, Plaintiff demands

judgment against the Defendant as follows:

COMPLAINT - 2
       Case 1:19-cv-00111-REB Document 1 Filed 04/04/19 Page 3 of 3



     a. in the amount of $86,658.87 ($60,252.81 principal and $26,406.06 interest) as of

        March 29, 2019;

     b. interest accruing from March 30, 2019, at the rate of 4.875% per annum (i.e., $8.04

        per diem) until the date of judgment;

     c. interest from the date of judgment at the statutory rate pursuant to 28 U.S.C. § 1961

        until paid in full;

     d. costs and fees, including but not limited to, a filing fee of $450.00, as authorized by

        28 U.S.C. § 2412(a)(2), and reasonable attorney’s fees; and

     e. any other relief that the Court may deem equitable and just.

     DATED this 4th day of April, 2019.


                                                BART M. DAVIS
                                                UNITED STATES ATTORNEY
                                                By:


                                                /s/ William M. Humphries
                                                 WILLIAM M. HUMPHRIES
                                                 Assistant United States Attorney




COMPLAINT - 3
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 1 of 8




          Exhibit A
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 2 of 8
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 3 of 8
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 4 of 8
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 5 of 8
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 6 of 8
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 7 of 8
Case 1:19-cv-00111-REB Document 1-1 Filed 04/04/19 Page 8 of 8
Case 1:19-cv-00111-REB Document 1-2 Filed 04/04/19 Page 1 of 2
Case 1:19-cv-00111-REB Document 1-2 Filed 04/04/19 Page 2 of 2
                    Case 1:19-cv-00111-REB Document 1-3 Filed 04/04/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                   __________       of Idaho
                                                              District  of __________

            UNITED STATES OF AMERICA                                  )
                                                                      )
                                                                      )
                                                                      )
                           Plaintiff(s)                               )
                                                                      )
                               v.                                             Civil Action No.
                                                                      )
SHALIMAR BLAND (aka SHALIMAR DAWN BLAND,                              )
 SHALIMAR D D BLAND, and SHALIMAR DAWN                                )
                PERKINS)                                              )
                                                                      )
                          Defendant(s)                                )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SHALIMAR BLAND
                                          3470 S. Kestrel Cry Ln.
                                          Kuna, ID 83634




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: WILLIAM M. HUMPHRIES
                                          ASSISTANT UNITED STATES FEDERAL ATTORNEY
                                          800 E. PARK BLVD., SUITE 600
                                          BOISE, ID 83712



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                      Case 1:19-cv-00111-REB Document 1-3 Filed 04/04/19 Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)


Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                         .

          ’ I personally served the summons on the individual at (place)
                                                                               on (date)                             ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                             ; or

          ’ I returned the summons unexecuted because                                                                              ; or

          ’ Other (specify):
                                                                                                                                          .


          My fees are $                           for travel and $                  for services, for a total of $          0.00          .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                           Server’s signature



                                                                                       Printed name and title




                                                                                           Server’s address

Additional information regarding attempted service, etc:




          Print                       Save As...                                                                      Reset
                                   Case 1:19-cv-00111-REB Document 1-4 Filed 04/04/19 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATE OF AMERICA                                                                                     SHALIMAR BLAND (aka Shalimar Dawn Bland, Shalimar D D Bland,
                                                                                                            and Shalimar Dawn perkins)
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant ADA COUNTY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
WILLIAM M. HUMPHRIES, AUSA, U.S. ATTORNEY'S OFFICE
800 PARK BLVD., STE 600, BOISE, ID 83712
208-344-1211

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           COLLECTION OF DEBTS PURSUANT TO 28 U.S.C. SEC. 3001, ET SEQ.
VI. CAUSE OF ACTION Brief description of cause:
                                           SUIT FOR COLLECTION OF A DEFAULTED LOAN.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         86,658.87 plus interest, etc.            JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/04/2019                                                                                                                                      /s/ WILLIAM M. HUMPHRIES, AUSA
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 06/17)   Case 1:19-cv-00111-REB Document 1-4 Filed 04/04/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
